218 F.2d 957
Mrs. Vivian KENNEDY, Claimant of Eight Iron-Claw DiggerMachines, Appellant,v.UNITED STATES of America, Appellee.
No. 15205.
United States Court of Appeals, Fifth Circuit.
Feb. 11, 1955.

Appeal from the United States District Court for the Northern District of Mississippi; Allen Cox, Judge.
Phil Stone, Oxford, Miss., for appellant.
Murray L. Williams, Asst. U.S. Atty., Water Valley, Miss., Thomas R. Ethridge, U.S. Atty., Oxford, Miss., for appellee.
Before HOLMES and BORAH, Circuit Judges, and DAWKINS, District Judge.
PER CURIAM.


1
The judgment appealed from is affirmed.